McMurray, Chief Judge.
Defendant was convicted of the offenses of aggravated sodomy, child molestation, cruelty to children and aggravated assault (with intent to rape). Defendant appeals. Held:
Both enumerations of error have reference to objections to testimony about previous incidents of sexual crimes occurring five or six years prior to this charge as between the defendant and the prosecutrix and the defendant and the prosecutrix’ sister. These enumerations will be considered together. Defendant contends that the obvious import of the testimony was to enflame the minds of the members of the jury and was tantamount to prosecuting the defendant for these unindicted offenses thereby prejudicing defendant’s right to a fair trial. Also the court, in allowing the jury to consider this testimony, essentially approved of the prosecution of the defendant for alleged offenses totally removed and unrelated to the offenses alleged in such indictment. We do not agree. The sexual molestation of young children, regardless of sex or type of act, is sufficiently similar to the crimes charged in the case sub judice to make the evidence admissible. See Phelps v. State, 158 Ga. App. 219, 220 (279 SE2d 513); Miller v. State, 165 Ga. App. 487, 488-489 (2) (299 SE2d 174) (a nine-year *203span between the prior offenses); Copeland v. State, 160 Ga. App. 786 (1), 787 (4) (287 SE2d 120) (a twelve-year span between the prior offenses). Further, in child molestation cases evidence of similar or connected sexual offenses is admissible to corroborate the testimony of the victim, as well as to show the lustful disposition of the defendant. Felts v. State, 154 Ga. App. 571 (2) (269 SE2d 73); Phelps v. State, 158 Ga. App. 219 (2), supra; Ballweg v. State, 158 Ga. App. 576 (2) (281 SE2d 319). We find no merit in either of the two complaints here.
Decided September 24, 1984.
Donald E. Strickland, for appellant.
Hobart M. Hind, District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.